Case 1:19-cr-10080-NMG Document 862-13 Filed 02/20/20 Page 1 of 2




         EXHIBIT
           “12”
                       Case 1:19-cr-10080-NMG Document 862-13 Filed 02/20/20 Page 2 of 2




November 9, 2019


                              The Honorable Nathaniel M Gorton
                                 United States District Judge


    I met Michelle Janavs 17 years ago when she moved to Orange County and
became involved with the Harvesters, an organization that supports the Second
Harvest Food Bank of Orange County. Our relationship naturally evolved as we worked
together to find solutions to feeding the hungry in our community. In addition, we had
our children in common as they attended the same school together. Seeing each other
through school and mutual friends we grew closer and eventually chaired the all school
fundraiser, working to execute one of the most successful events for the school at the
time. This was the beginning of what would be, to this day, a deep friendship
cemented by our strong family values and our passion to give back to others less
fortunate.

    Michelle is known in the community for her philanthropic work creating, among
other things, programming that supported a writing campaign through several schools
in Orange County. What Michelle envisioned ultimately became Izzy and the Candy
Palace, a permanent concept within the warehouse of Second Harvest Food Bank of
OC called Izzy's Corner. This hub became a place for children to volunteer and learn
about philanthropy. To-date over 5,000 children from a diverse range of Orange
County neighborhoods and schools have volunteered and visited the site.

    A quality that I continue to admire in Michelle is that she gives selflessly and
tirelessly in everything she does. She has a deep commitment to her family and
friends. She has served on various committees and given countless hours of volunteer
time to the Orange County Museum of Art, the Harvesters and the food bank. Her time
was given to better the lives of others and without the need for personal
acknowledgement or praise.

   Knowing Michelle in this way, it was a shock to read about her involvement with
Rick Singer. This was extremely out of character and a mistake I know she truly
regrets. It has affected her personal and business relationships and it will take time for
her to rebuild her reputation. This experience has caused Michelle to reflect on the
way this has affected her family and she lives with the consequences every waking
moment. However, I know that she will ultimately recover through the love and
understanding of her circle of supporters.

Sincerely,



;Jennifer S gerstrom
